 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
358 NLRB No. 38
 
292
 
Alternate Concepts, Inc. 
and
 
Office and Professional 
Employees International Union, Local 30, AFL

CIO.
  
Case 28

RC

006750
 
April 2
6
, 2012
 
DECISION ON REVIEW AND ORDER 
 
REMANDING
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
G
RIFFIN 
 
AND 
B
LOCK
 
On January 10, 2011, the Regional Director for Region 
28 of the National Labor Relations Board issued a Dec
i-
sion and Direction of Election finding, among other 

nd crew di
s-
patchers are supervisors within the meaning of Section 
2(11) of the Act and therefore must be excluded from the 
petitioned
-
for unit of line controllers, crew dispatchers, 
field supervisors, and supervisor/instructor. 
 
Thereafter, in accordance w
ith Section 102.67 of the 

the Petitioner filed a timely request for review of the R
e-

dispatchers are statutory supervisors based on their a
u-
thor
ity to assign and responsibly direct.  On February 11, 

e-
view.
1
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.
 
Having carefully considered the 
matter, we find, co
n-
trary to the Regional Director, that the record fails to 
establish that line controllers and crew dispatchers are 
supervisors within the meaning of the Act; accordingly, 
they may be included in the petitioned
-
for unit with field 
supervi
sors and the supervisor/instructor. 
 
I
.
 
The Employer operates the light rail transit system in 
the Phoenix, Arizona metropolitan area.
2
  
The system 
consists of light rail vehicles (trains) that travel a 20
-
mile 
track.  Trains travel on a daily basis from e
arly morning 
to late evening, and each train covers the entire 20
-
mile 
run.
3
  
The train operators are represented by Amalgama
t-
ed Transit Union, Local 1433, and they are covered by 

-
bargaining agreement with the 
                                        
        
 
1
 
By
 
the same order, t
he Board
 
majority (then
-
Member Pearce and 
f
ormer Member Becker, 
Member Hayes dissenting
)
, denied the E
m-

supervisors and the supervisor/instructor are not statutory supervisors. 
 
2
 
The Employer manages and operates the transit 
system under a 
contract with Valley Metro Rail, Inc., a nonprofit public corporation 
that owns the trains. 
 
3
 


 
Employer.  The Employe

a-
tions control center (OCC), which houses the technology 
used to control and monitor the trains, and an operations 
and maintenance center (OMC), which houses admini
s-
trative offices and trains that are not in service.  The E
m-
pl

n-
ager to whom the director of transportation, the manager 
of the operations control center, and the project manager 
all report.  The parties stipulated that the individuals in 
these four positions are sta
tutory supervisors.
 
As noted above, the Petitioner seeks to represent the 

4
 
supervisor/instructor,
5
 
crew dispatchers, and line controllers.  At issue here is 
the inclusion of the four crew dispatchers and nine line 
controllers,
 
who the Regional Director found, in agre
e-
ment with the Employer, are statutory supervisors based 

employees. 
 
A.
 
Crew dispatchers
.  Crew dispatchers are primarily r
e-
sponsible for the safe and timely di
spatch of trains a
c-
cording to established route schedules.  To understand 

necessary to understand the basic assignment procedures 
for train operators.  
 
Local 1433
-

shift and 
route assignments, as well as their vacations and days 
off, are determined on a quarterly basis in accordance 
with the bid and seniority procedures set out in the oper
a-

6
  
Operators bid on 38 

run at specific times during the 


k-

for example, a regular operator becomes ill during a 
shift 
or if an additional train is needed to maintain service.  
 
Crew dispatchers, who work out of the OMC, dete
r-
mine if operators and field supervisors have reported to 

o-
cedures that are to be 
followed if an operator is late or 
                                        
        
 
4
 
Field 
supervisors
 
are responsible for the continuous delivery of rail 

procedures, such as observing traffic signals, opening doors on only 
one side, and the like.  Field supervisors also act as 
incident comman
d-
ers if there is an unusual incident such as equipment failure or an acc
i-
dent.  
 
5
 
The 
supervisor/instructor
 
trains employees and otherwise performs 
the same duties as the field supervisors.  
 
6
 

 
collective
-
bargaining agreement, crew dispatchers may 
also 
authorize single
-
day 
vacations for operators if there are vacancies in the schedule after the 
bid procedure is closed. 
 
Those single
-
day vacations must be granted in 
the order of the requesting op

 
 ALTERNATE CONCEPTS
,
 
INC
.
 
 
293
 
absent from work.  Crew dispatchers also determine, by 
visual inspection, if operators and field supervisors are fit 

wearing the proper uniform, and not obviousl
y under the 
influence of alcohol or drugs.  A crew dispatcher may 
send an obviously impaired operator for drug/alcohol 
testing.
7
  
Although the Employer contends that crew di
s-
patchers may prevent operators from operating a train if 
they are unfit for duty, 
the Employer concedes that no 
crew dispatcher has ever done so.
 
 
Crew dispatchers assign specific trains to individual 
operators.  Each train is numbered and parked in the rail 
yard; crew dispatchers provide operators with a yard map 
showing the location o
f the train to which the operator 
has been assigned for the day.  All trains, however, are 
the same.  In addition, all routes are the same although a 
route may occasionally be serviced by two trains coupled 
together, and all trains follow the same route.  
The only 
differences are that service routes are numbered diffe
r-
ently and run at different times during the day, and some 
trains do not make every stop. 
 
Crew dispatchers, at the request of line controllers, 
may send out additional trains driven by extra b
oard o
p-
erators in order to maintain continuous service.  Crew 
dispatchers occasionally have instructed operators to 
perform duties other than driving the trains, such as fue
l-

On at least one occasion, 
a crew dispatcher instructed an 
operator to report back to the OMC at the end of the o
p-


8
 
 

other things, that crew dispat
chers must be knowledge
a-
ble about established schedules, safety guidelines, the 

t-
ing Procedures (SOP).  The SOP manual is a standar
d-

actions emplo
yees are to take under both usual and e
x-
traordinary circumstances.
9
  
Crew dispatchers must also 
                                        
        
 
7
 

o-
hol testing policies.
 
8
 

i-
rected to return to the OMC on this occasion, nor did they provide any 
other 
details as to this incident.  Local 1433 filed a grievance on behalf 
of the affected operator, in which it claimed that an operator on a prea
s-
signed run is not required to return to the OMC at the completion of the 
workday.  The grievance ultimately settle
d, and the Employer offered 
no evidence that the settlement supported its view of the merits.
 
9
 
For
 

manual includes such basic procedures as operators

 
reporting for duty
;
 


ingle
-
track operation
, adverse weather conditions, and incident management.  

a-

which addresses maintenance and mechanical issues pe
r-
taining to the operation of the trains, including, 
for e
x-
ample, solutions for resolving operational complications, 
such as a disabled train. 
 
B.
 
Line controllers
.  Line controllers, who work out of the 
OCC, are responsible for ensuring that the trains operate 
on schedule and that service is maintained.  
Line contro
l-
lers monitor the entire rail system using video screens 
and monitors.  Line controllers maintain radio contact 
with operators to alert them about service disruptions, 
such as accidents or track work, and they will discuss 
with operators solutio
ns to operational problems as su
g-
gested in the SOP and troubleshooting manuals.  Line 
controllers coordinate the safe pull
-
out and pull
-
back of 
trains into and out of the terminal at the beginning and 
end of service; remotely control the switching, single
-
tracking, and routing of trains; energize and de
-
energize 
the tracks; and work with first responders in the event of 
emergencies.  Like crew dispatchers, line controllers 
must be knowledgeable about established schedules, 
safety guidelines, and the Employe

e-
shooting manuals.  
 
In performing their duties, line controllers may dete
r-
mine if additional trains are needed to maintain service.  
In such an event, the line controller will contact the crew 
dispatcher to determine if there are extra b
oard operators 
available to take added trains.  Both line controllers and 
crew dispatchers may also extend rail service beyond 
regular operating hours and request that operators stay 

managers have flagged 
that a special event will require 
additional service.  According to the Employer, there are 
over 300 special events during the year in the Phoenix 
area.  Most do not have a significant impact on the E
m-

,
 
an
d 
baseball games, as well as convention center events such 
as concerts, may require the extension of rail service b
e-

e-

n-
tingency plan for handling upcoming s
cheduled events.  
The plan may include providing enhanced rail service 
beyond regular service hours, in which case operators 
may be asked to work beyond their scheduled shifts.
10
  
In 

-

continue rail servi
ce in order to serve patrons who attend 
                                        
                                     
 

l-
ments and
 
collisions, downed wires, and communication problems.  
 
10
 
The Employer is required to inform Valley Metro Rail about the 
possibility of overtime work.
 
 DECISIONS OF 
THE NATIONAL LABOR R
ELATIONS BOARD
 
 
294
 
these events
.
11
  
Additionally, the Employer has an a
r-
rangement with the sports and entertainment center in 


, and 
the Employer routinely holds its trains beyond the reg
u-
lar schedule to provide late
 

employees after an event.
 
C.
 
In general, both the crew dispatchers and line contro
l-
lers receive wages and benefits that are comparable t
o 
those received by the field supervisors and the superv
i-
sor/instructor.  All are salaried and are paid wages within 
the same range, receive overtime after 40 hours, enjoy 
the same number of vacation days and holidays, and r
e-
ceive a cell phone or stipend i
n lieu thereof.  All four of 
those classifications are generally entitled to the same 
pension and health insurance benefits as managers.  
 
II
.
 
Contrary to the Regional Director, we find that the 
Employer has failed to meet its burden of establishing 
that t
he crew dispatchers or line controllers are superv
i-
sors.  The Employer offered insufficient evidence to 

e-

g-
ment.   
 
A.
 
The Board set out the analytical fr
amework for dete
r-
mining supervisory status in 
Oakwood Healthcare
, Inc.
, 
348 NLRB 686 (2006), in which it defined the statutory 


Croft Metals
, Inc.
, 348 NLRB 717, 
721

722 (2006), 
and 
Golden Crest Healthcare Center
, 
348 NLRB 727, 728, 731 (2006).  The burden of proving 
supervisory status rests on the party asserting that such 
status exists.  
Oakwood Healthcare
, 348 NLRB at 694, 
citing 
Dean & Deluca New York
, Inc.
, 338 NLRB 1046, 
104
7 (2003).  The party seeking to prove supervisory 
status must establish it by a preponderance of the ev
i-
dence.  Id. at 1047

1048; 
Springfield Terrace LTD
, 355 
NLRB 
937, 941
 
(2010).  Mere inferences or conclusio
n-
ary statements, without detailed, specific ev
idence, are 
insufficient to establish supervisory authority.  
Golden 
Crest Healthcare Center
, 348 NLRB at 731
; Lynwood 
Manor
, 350 NLRB 489, 490 (2007).  
 
Like the other statutory indicia of supervisory status, 
the authority to assign and responsibly to 
direct other 
employees are not determinative of supervisory status 
unless they are exercised using independent judgment.  
                                        
        
 
11
 

situations was not uncommon.
 





Oakwood Healthcare
, 348 
NLRB at 693.  
 
In 
Oakwood Healthcare
, 348 NLRB at 689, the Board 
explained that assignment means designating an emplo
y-
ee to a place (such as a location, department, 
or wing), 
appointing an employee to a time (such as a shift or ove
r-
time period), or giving an employee significant overall 
duties as opposed to ad hoc instructions that the emplo
y-
ee perform a discrete task.  There must be specific ev
i-
dence that a putative 

r
e-
quire
 
that a certain action be taken; supervisory authority 
is not established where the putative supervisor has the 
authority merely to 
request
 
that a certain action be ta
k-

Golden Crest Healthcare Center
, 348 NLRB at 
729.
 
The Board in 
Oakwood Healthcare
, 348 NLRB at 691, 



r-
taken next or who shall do it


r-


directing the performance of a task must be accounta
ble 
for its performance.  To establish accountability for pu
r-
poses of responsible direction, the party with the burden 

the employer delegated to the 
putative supervisor the authority to direct the work [of 
others] and the authority
 
to take corrective action, if ne
c-

n-


12
  
Id. at 692.  Ev
i-
dence of actual accountability must be present to p
rove 
responsible direction.  
Alstyle Apparel
, 351 NLRB 1287, 
1287 (2007); 
Golden Crest Healthcare Center
, 348 
NLRB at 731.  
 
B.
 
We find that neither the crew dispatchers nor line co
n-
trollers are statutory supervisors.  The Employer has 
failed to show that 
either group assigns or responsibly 
directs work using independent judgment.  
 
Crew dispatchers and line controllers do not assign o
p-

operators, approve sick leave, or approve vacations lon
g-
                                        
        
 
12
 
Account
ability may be established by a showing that putative s
u-

negative, as a result of directions given to others.  
Golden Crest
 
Healthcare Center
, 348 NLRB at 731.
 
 ALTERNATE CONCEPTS
,
 
INC
.
 
 
295
 
er than 
1
 
day.  Crew dispatchers and line controllers do 
not direct operators in how to drive the trains.   
 
Further, crew dispatchers may only request, but not r
e-

n-

ors who do not 
desire to work extra [beyond their normal 40
-
hour 

13
  
Crew dispatchers 
typically ask on
-
duty operators if any of them wish to 
work overtime, and, if so, crew dispatchers assign the 
work by seniority as provided 

There is no evidence in the record of any operator having 
refused to work overtime.  Additionally, although the 
Employer contends that operators may be 
required
 
to 
work beyond their scheduled shifts, as, for example, 
when a con

not provide any details of specific instances of events 
where this has occurred.
14
  
 
Even
 
in the limited areas in which it could be said that 

n-

employees, the Employer has failed to carry 
its burden of showing that they exercise independent 
judgment and discretion in doing so.  
The Board has held 
that a purported supervisor does not exercise independent 
judgment when making assignments based on an
 
e
m-

-
bargaining agre
e-
ment, or other such directives, or when such assignments 

dictated or controlled by detailed instructions, whether 
set forth in company p
olicies or rules, the verbal instru
c-
tions of a higher authority, or in the provisions of a co
l-
lective
-

Oakwood Healthcare
, 
348 NLRB at 693. 
 
Here, any
 
assignment or direction 
authority that crew dispatchers or line controllers exe
r-
ci
se is either routine or significantly limited by the E
m-

its collective
-
bargaining agreement covering the oper
a-
tors, and thus does not involve the exercise of indepen
d-
                                        
        
 
13
 
The Employer asserts tha
t the contract states that operators may be 
required to work overtime in an emergency situation, which the co
n-


something
 
occurs during the day

a police action where we have run 
differently and we need additional personnel or we need to keep pe
r-
sonnel out there, that would be emergency work and [operators] have to 

rator may, 
in fact, be required to continue working in the event of an emergency.  
Nor did the Employer provide any specific instances in which an eme
r-
gency led to crew dispatchers or line controllers requiring employees to 
work overtime.  
 
14
 
The Employer 
also asserts that its operating rules state that an o
p-
erator may be required to stay beyond a regularly scheduled shift if the 
next scheduled operator does not report to work.  Administering that 
rule, however, does not allow any scope for independent judg
ment, and 
the Employer failed to show otherwise. 
 
ent judgment required under Section
 
2(11).
15
  
See 
St. 
Petersburg Limousine Service
, 223 NLRB 209, 210 
(1976).
 
For example, crew dispatchers possess the authority to 
assign particular trains to operators, assign extra board 
operators to trains when scheduled operators are not 
available, send 
out additional trains with extra board o
p-
erators at the request of line controllers, and send e
m-
ployees home if they are late or unfit for duty.  Line co
n-
trollers determine whether additional trains and therefore 
whether extra board operators are needed or
 
need to stay 
beyond their scheduled shift, decide whether operators 
need to single track, and inform operators of emergencies 
or track work locations.  They also coordinate the pull
-
out and pull
-
back of trains.  But, in all of these areas, 
crew dispatcher



requirements, or is otherwise routine in nature.
16
 
 
Similarly, although crew dispatchers inform the oper
a-
tors
 
as to the location in the yard and the number of the 
train to which they have been assigned, there is no ev
i-
dence that such assignments involve independent jud
g-
ment.  See 
Bay Area
-
Los Angeles Express
, 275 NLRB at 
                                        
        
 
15
 

statutory supervisors in part because so much of their 
authority
 
was 

 
16
 
The
 
Board, in the past, has found similar facts to give rise to the 
conclusion that dispatchers are not supervisors.  These cases provide 
some guidance here although each case of course depends 
o
n its own 
record.  For example, in 
St. Petersburg Limousine Serv
ice,
 
223 NLRB 
at 210, the Board found that dispatchers did not exercise independent 
judgment where they assigned vehicles and gave directions to drivers 

-


were needed, and solicited but could not require employees to work 
overtime.  The fact that they could send extra board drivers home early 
or send drivers home if they arrived intoxicated was insufficient to find 
the dispat
chers to be supervisors.  
I
n 
Southwest Airlines Co.
, 239 
NLRB 1253 (1978), although dispatchers could delay, reroute
,
 
or ca
n-
cel flights, and authorize additional, unscheduled flights, the Board 
found no supervisory status because the dispatchers had no 
input into 
which flight crew was assigned to operate the aircraft, nor could they 
require maintenance or other personnel to stay beyond their scheduled 
hours to handle unscheduled flights.  Moreover, their dispatching duties 
were governed by extensive Fede
ral Aviation Administration regul
a-

Bay Area
-
Los Angeles Express
, 275 NLRB 1063, 1075

1076 (1985), the Board 
found that the dispatcher was not a supervisor because he did not exe
r-
cise independent jud
gment in assigning work.  The dispatcher did not 

c-
tion of drivers involved no more than providing them with information 
from customers; and the act of issuing trailer
 
numbers to drivers 
was 
simply ministerial or clerical.  The assignment of customer pickups was 

was telling drivers to take a different route in traffic or weather eme
r-
gencies.
 
 
 DECISIONS OF 
THE NATIONAL LABOR R
ELATIONS BOARD
 
 
296
 
1075.  Rather, assigning an operator to a 
train is simply a 
routine function:  all trains are the same and all operators 
possess the same qualifications and skills.  As stated 
above, 
d
rivers operate their assigned routes on a routine, 
regular basis, and the only difference in routes is what 
time o
f day the route is in service and how many stops 
are made.  In accordance with the collective
-
bargaining 
agreement, crew dispatchers assign operators on the extra 
board to operate trains only to the extent that they inform 
them, in order of seniority, that
 
a train must be put into 
service at the request of a line controller.
17
  
Requesting 
an operator to continue working if a relief operator is not 
available similarly is not shown by the Employer to r
e-
quire the exercise of independent judgment; rather, r
e-
quir
ing an operator to continue driving the train until the 
next operator shows up is not a choice, but a necessity.  
There is little or no flexibility in the SOP manual for the 
operation of the trains, as the options in particular ci
r-
cumstances are essentiall
y predetermined, and employees 
have been trained to recognize that there are certain, sp
e-
cific actions that must be undertaken in various situ
a-

x-
actly be flexible with the Standard Operating Procedures
.  

Southwest Ai
r-
lines
, supra.    
 

that the trains operate on time, with or without the orig
i-
nally scheduled operator.  That does not, however, lead 
to crew di

judgment or discretion:  if the scheduled operator is not 
present, then another operator, selected according to the 
prescribed rules, takes the run.  The Employer failed to 
provide any details of specific circums
tances showing 
otherwise.
 
Nor do line controllers or crew dispatchers exercise 
independent judgment in extending rail service beyond 
regular hours or ordering extra trains.  The decisions to 

managers, who
 
decide, in advance of prescheduled 
events such as ballgames or concerts, on a plan for 
providing transit services for the event, including the 
possibility that rail service may need to be extended b
e-
yond normal service hours.  Thus, in those instances, li
ne 
controllers and dispatchers merely put into effect dec
i-
sions that have already been made.  Although the E
m-
ployer contends that crew dispatchers and line controllers 
have independent authority to extend service in those 
circumstances, the evidence shows 

managers plan for those contingencies.  Significantly, the 
                                        
        
 
17
 
As set forth 
infra
, there 
is no evidence that the line controllers e
x-
ercise independent judgment in making this assessment.
 
Employer failed to provide specific examples showing 
that line controllers and crew dispatchers have made 
overtime decisions in situations that required the exercise 
of actual i
ndependent judgment not circumscribed by 
pre
-
determined guidelines or a previously determined 
management strategy.  The determination that more 
trains or single tracking are needed due to operational or 
maintenance issues or other reasons appears to be go
v-

n-
ual, and the Employer provided no evidence that such 
determinations require the exercise of independent jud
g-
ment.
 

a-
tion of whether employees are on
-
time 
and fit for duty 
does not entail the exercise of independent judgment.  An 

the individual is either on time or not,
18
 
and the operator 
is either wearing the right uniform or not.  Similarly, 
preven
ting an obviously impaired operator from opera
t-
ing a train is a routine matter of following the dictates of 
Employer policy, rather than an exercise of independent 
judgment.
19
  
The Board generally does not find superv
i-
sory status based on employees taking a
ction in response 
to safety hazards, such as conspicuously impaired drivers 
or extreme weather conditions.  For example, in 
Lincoln 
Park Nursing Home
, 318 NLRB 1160, 1162

11
63 
(1995), the Board found that an individual was not a s
u-
pervisor where he could s
end employees home if they 
engaged in conduct that posed a threat to patient safety, 

limited to specific and predetermined kinds of conduct 

Che
v-
ron
 
Shipping
, 317 NLRB 379, 381 (1995), in which the 
Board stated that the authority to order intoxicated or 
insubordinate employees to leave work does not const
i-

egregious and obvious that little independ
ent judgment is 

a-
tions require a different result.
 
                                        
        
 
18
 
The Employer contends that dispatchers may send operators home 
or assess a half day absence as a consequence for reporting to work 
late.  However, the recor
d lacks any specific examples in which this 

services are not required will be assessed an absence.  The Employer 
also suggests in its brief that a dispatcher may tell an operator to s
tay 

at the time.  There is no evidence to establish that this type of asses
s-
ment or determining when to send late operators home, which simply 
requires consideration of  how many opera
tors are available and ready 
and how many trains need operators, is not a matter of mere routine. 
 
19
 
The Employer provided nonoperator employees with training in 
recognizing signs of impairment in others such as slurred words, an 
unsteady gait, or dilated 
pupils. 
 
 ALTERNATE CONCEPTS
,
 
INC
.
 
 
297
 
Further, 
to the extent crew dispatchers may approve 
1
-
day vacations or request that operators work overtime, 
this authority is exercised pursuant to the
 
terms of the 
collective
-
bargaining agreement covering the operators, 
which dictates the order in which approval may be given 
or requests made.  The Employer failed to provide any 
specific details that would establish that such authority 
has been exercised
 
with independent judgment.    
 

n-
te
n
tion that the occasional request from crew dispatchers 
that operators perform such discrete tasks as running 
errands or fueling company vehicles is sufficient to prove 
su
pervisory status.  Even assuming that these types of 
directions are more than ad hoc instructions that emplo
y-
ees perform discrete tasks and do indeed constitute a
s-
signments or directions, the Employer has not shown that 
crew dispatchers and line controller
s can 
require
 
that 
operators perform such nondriving tasks or that they e
n-
tail the exercise of independent judgment.  The record is 
devoid of specific circumstances where this has occurred.
 
Finally, even assuming arguendo that the crew di
s-
patchers or line 
controllers have the authority to direct 
employees in their tasks in any way using independent 
judgment, the Employer has failed to sustain its burden 
of establishing that they have been 
held accountable
 
for 
the work of others.  There is no evidence that t
hey have 
experienced any material consequences as a result of 
their alleged authority to direct others.  Absent any such 
evidence, they cannot be found to responsibly direct e
m-
ployees within the meaning of Section 2(11) of the Act.  
See 
Golden Crest Health
care
, 348 NLRB at 731 (e
m-
ployer failed to meet accountability standard); 
Oakwood 
Healthcare
, 348 NLRB at 695. 
 
C.
 
In sum, the Employer has failed to meet its burden of 
establishing, on the basis of specific, detailed evidence, 
that either the crew dispatch
ers or line controllers assign 
or responsibly direct employees using independent 
judgment within the meaning of 
Oakwood Healthcare
.  
Their authority to assign and direct employees is, as 
shown, quite limited, and to the extent they possess any 
such authori
ty, the Employer has failed to establish that 
they exercise independent judgment in doing so.  Rather, 
their authority is significantly circumscribed by the ope
r-

-
bargaining agreement and the Emplo
y-

such authority 
as they possess is essentially routine.  The Employer also 
failed to show that the crew dispatchers or line contro
l-
lers were held accountable in their direction of others.
 
In light of the foregoing, we find that the crew di
s-
patchers and line
 
controllers are not supervisors within 
the meaning of the Act, and that they may properly be 
included in the petitioned
-
for unit, which includes the 

i-
sor/instructor.  Accordingly, we remand this proceeding 
to the Regional Director for the direction of an election 
in the petitioned
-
for unit.
 
ORDER
 
I
T IS ORDERED
 
that this proceeding is remanded to the 
Regional Director for further appropriate action in a
c-
cordance with this Decision.
 
 
 
